Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Braatz, J.), rendered April 17, 1985, convicting him of forgery in the second degree, criminal possession of a forged instrument in the second degree, and grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.